United States Court of Appeals
                        FOR THE EIGHTH CIRCUIT
                                ___________

                                No. 10-3677
                                ___________

Judith Trackwell,                      *
                                       *
             Plaintiff,                *
                                       *
Mary C. Wickenkamp,                    *
                                       *
             Appellant,                *
                                       * Appeal from the United States
       v.                              * District Court for the
                                       * District of Nebraska.
B & J Partnership; Clay F. Smith;      *
William D. Smith; A. Joyce Smith;      *     [UNPUBLISHED]
HomeServices of Nebraska, Inc.,        *
                                       *
             Defendants,               *
                                       *
Cline, Williams, Wright, Johnson       *
& Oldfather, L.L.P.,                   *
                                       *
             Appellee.                 *
                                  ___________

                          Submitted: April 26, 2011
                             Filed: May 2, 2011
                              ___________

Before BYE, ARNOLD, and SHEPHERD, Circuit Judges.
                           ___________

PER CURIAM.
      Mary Wickenkamp appeals the district court’s1 order denying her request,
pursuant to Fed. R. Civ. P. 60(b)(4), to vacate a 2006 judgment that imposed
sanctions against her.

       After carefully reviewing the record de novo, see Johnson v. Arden, 614 F.3d
785, 799 (8th Cir. 2010), we conclude that relief was not available under Rule
60(b)(4) for the reasons explained by the district court. See Perkins v. Gen. Motors
Corp., 965 F.2d 597, 599 (8th Cir. 1992) (district court did not lose jurisdiction to
enforce sanctions order against plaintiff and her counsel after parties settled
underlying case; sanctions order was collateral to merits); Harlan v. Lewis, 982 F.2d
1255, 1257, 1259 (8th Cir. 1993) (federal courts’ inherent power to discipline
included power to impose sanction against attorney for impermissible and unethical
conduct during litigation); see also Dominion Video Satellite, Inc. v. Echostar
Satellite L.L.C., 430 F.3d 1269, 1279 (10th Cir. 2005) (basic requirements of due
process with respect to assessment of costs, expenses, or attorney fees are notice that
such sanctions are being considered by court and subsequent opportunity to respond).
Accordingly, we affirm. See 8th Cir. Rule 47B. We also grant the pending motion
to substitute as appellee Cline, Williams, Wright, Johnson & Oldfather, L.L.P., the
real party in interest with regard to the sanctions judgment. See Fed. R. App. P.
43(b).
                        ______________________________




      1
      The Honorable Richard G. Kopf, United States District Judge for the District
of Nebraska.
                                          -2-